Exhibit 99.5 PRO FORMA VALUATION REPORT FIRST NORTHWEST BANCORP Port Angeles, Washington PROPOSED HOLDING COMPANY FOR: FIRST FEDERAL SAVINGS AND LOAN ASSOCIATION OF PORT ANGELES Port Angeles, Washington Dated As Of: November 9, 2012 Prepared By: RP® Financial, LC. 1100 North Glebe Road Suite 600 Arlington, Virginia22201 November 9, 2012 Board of Directors First Federal Savings and Loan Association of Port Angeles 105 West Eighth Street Port Angeles, Washington98362 Members of the Board of Directors: At your request, we have completed and hereby provide an independent appraisal (“Appraisal”) of the estimated pro forma market value of the common stock which is to be offered in connection with the plan of conversion described below.This Appraisal is furnished pursuant to the conversion regulations issued by the Office of Thrift Supervision (“OTS”) and reissued by the Office of the Comptroller of the Currency (“OCC”), and applicable interpretations thereof.Such Valuation Guidelines are relied upon by the Federal Reserve Board (“FRB”), the Federal Deposit Insurance Corporation (“FDIC”) and the Washington Department of Financial Institutions (“DFI”) in the absence of separate written valuation guidelines.Specifically, this Appraisal has been prepared in accordance with the “Guidelines for Appraisal Reports for the Valuation of Savings and Loan Associations Converting from Mutual to Stock Form of Organization” as set forth by the OTS, and applicable regulatory interpretations thereof. Description of Plan of Conversion The Board of Directors of First Federal Savings and Loan Association of Port Angeles, Port Angeles, Washington (“First Federal” or the “Bank”) adopted a plan of conversion on May 22, 2012. which was subsequently amended on November 20, 2012.Pursuant to the plan of conversion, the Bank will convert from a state chartered mutual savings bank form of organization to a state chartered fully stock form and become a wholly owned subsidiary of First Northwest Bancorp (“First Northwest Bancorp” or the “Company”) a newly formed Washington corporation.The Company will own all of the outstanding shares of the Bank.Following the completion of the offering, First Northwest Bancorp will be a bank holding company and its primary regulator will be the Board of Governors of the Federal Reserve System (the “FRB”). Pursuant to the plan of conversion, the Company will offer its stock in a subscription offering to Eligible Account Holders, Tax-Qualified Employee Stock Benefit Plans, Supplemental Eligible Account Holders, and Other Members.To the extent that shares remain available for purchase after satisfaction of all subscriptions received in the subscription offering, the shares may be offered for sale in acommunity offering, syndicated offering, or in a separate firm commitment underwritten public offering. A portion of the net proceeds received from the sale of the common stock will be used to purchase all of the then to be issued and outstanding capital stock of First Federal and the balance of the net proceeds will be retained by the Company. Washington Headquarters Three Ballston Plaza 1100 North Glebe Road, Suite 600 Arlington, VA22201 www.rpfinancial.com Telephone:(703) 528-1700 Fax No.:(703) 528-1788 Toll-Free No.:(866) 723-0594 E-Mail:mail@rpfinancial.com Board of Directors November 9, 2012 Page 2 At this time, no other activities are contemplated for First Northwest Bancorp other than the ownership of the Bank, a loan to the newly-formed employee stock ownership plan (“ESOP”) and reinvestment of the proceeds that are retained by the Company.In the future, First Northwest Bancorp may acquire or organize other operating subsidiaries, diversify into other banking-related activities, pay dividends to shareholders and/or repurchase its stock, although there are no specific plans to undertake such activities at the present time. The plan of conversion provides for the establishment of a new charitable foundation, First Federal Community Foundation (the “Foundation”).The Foundation will be funded with First Northwest Bancorp common stock contributed by the Company and $400,000 cash in a total amount equal to 8.0% of the shares sold in the offering.The purpose of the Foundation is to provide financial support to charitable organizations in the communities in which First Federal operates and to enable those communities to share in the Bank’s long-term growth.The Foundation will be dedicated completely to community activities and the promotion of charitable causes. RP® Financial, LC. RP® Financial, LC. (“RP Financial”) is a financial consulting firm serving the financial services industry nationwide that, among other things, specializes in financial valuations and analyses of business enterprises and securities, including the pro forma valuation for savings institutions converting from mutual-to-stock form.The background and experience of RP Financial is detailed in Exhibit V-1.For its appraisal services, RP Financial is being compensated on a fixed fee basis for the original appraisal and for any subsequent updates, and such fees are payable regardless of the valuation conclusion or the completion of the conversion offering transaction.We believe that we are independent of the Company, the Bank, and the other parties engaged by the Bank or the Company to assist in the stock conversion process. Valuation Methodology In preparing the Appraisal, we have reviewed First Northwest Bancorp’s and the Bank’s regulatory applications, including the prospectus as filed with the FRB, the DFI, the FDIC and the Securities and Exchange Commission (“SEC”).We have conducted a financial analysis of the Bank that has included due diligence related discussions with First Federal’s management, Breyer and Associates PC, First Federal’s conversion counsel; and Sandler O’Neill + Partners, L.P., which has been retained as the financial and marketing advisor in connection with the stock offering.All conclusions set forth in the Appraisal were reached independently from such discussions.In addition, where appropriate, we have considered information based on other available published sources that we believe are reliable.While we believe the information and data gathered from all these sources are reliable, we cannot guarantee the accuracy and completeness of such information. We have investigated the competitive environment within which First Federal operates and have assessed the Bank’s relative strengths and weaknesses.We have monitored all material regulatory and legislative actions affecting financial institutions, generally, and analyzed the potential impact of such developments on First Federal and the industry as a whole; to the extent we were aware of such matters.We have analyzed the potential effects of the stock conversion on the Bank’s operating characteristics and financial performance as they relate to the pro forma market value of First Northwest Bancorp.We have reviewed the economy and demographic characteristics of the primary market area in which the Bank currently operates.We have compared First Federal’s financial performance and condition with publicly-traded thrift institutions evaluated and selected in accordance with the Valuation Guidelines, as well as all publicly-traded thrifts and thrift holding companies.We have reviewed conditions in the securities markets in general and the market for thrifts and thrift holding companies, including the market for new issues.We have excluded from such analyses thrifts subject to announced or rumored acquisition, and/or institutions that exhibit other unusual characteristics. Board of Directors November 9, 2012 Page 3 The Appraisal is based on First Federal’s representation that the information contained in the regulatory applications and additional information furnished to us by the Bank and its independent auditors, legal counsel, investment bankers and other authorized agents are truthful, accurate and complete.We did not independently verify the financial statements and other information provided by the Bank, or its independent auditors, legal counsel, investment bankers and other authorized agents nor did we independently value the assets or liabilities of the Bank.The valuation considers First Federal only as a going concern and should not be considered as an indication of the Bank’s liquidation or control value. Our appraised value is predicated on a continuation of the current operating environment for the Bank and the Company and for all thrifts and their holding companies.Changes in the local, state and national economy, the federal and state legislative and regulatory environments for financial institutions and mutual holding companies, the stock market, interest rates, and other external forces (such as natural disasters or significant world events) may occur from time to time, often with great unpredictability, and may materially impact the value of thrift stocks as a whole or the Bank’s value alone.It is our understanding that First Federal intends to remain an independent institution and there are no current plans for selling control as a converted institution.To the extent that such factors can be foreseen, they have been factored into our analysis. The estimated pro forma market value is defined as the price at which the Company’s stock, immediately upon completion of the offering, would change hands between a willing buyer and a willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts. Valuation Conclusion It is our opinion that, as of November 9, 2012, the estimated aggregate pro forma valuation of the shares of the Company to be issued and outstanding at the end of the conversion offering and including the contribution to the Foundation is $75,200,000 at the midpoint, equal to 7,520,000 shares at $10.00 per share.The resulting range of value and pro forma shares are based on $10.00 per share and includes the contribution to the Foundation, which is set forth in the table on the following page.The Foundation will be funded with $400,000 in cash and the remainder in shares of common stock so that the total amount contributed is equal to 8% of the gross offering proceeds received by the Company in the offering. Based on the pro forma valuation, the number of shares of common stock offered for sale will range from a minimum of 5,950,000 shares to a maximum of 8,050,000 shares, with a midpoint offering of 7,000,000 shares.Based on an offering price of $10.00 per share, the amount of the offering will range from a minimum of $59,500,000 to a maximum of $80,500,000 with a midpoint of $70,000,000.If market conditions warrant, the number of shares offered can be increased to an adjusted maximum of 9,257,500 shares (the “supermaximum”) equal to an offering of $92,575,000 at the offering price of $10.00 per share. Board of Directors November 9, 2012 Page 4 First Northwest Bancorp Standard Conversion Offering @ $70.0 Million Midpoint Offering Foundation Total Shares Shares Shares Shares Supermaximum Maximum Midpoint Minimum Distribution of Shares Supermaximum % % % Maximum % % % Midpoint % % % Minimum % % % Aggregate Market Value(1) Supermaximum $ $ $ Maximum Midpoint Minimum (1) Based on offering price of $10.00 per share. Limiting Factors and Considerations The valuation is not intended, and must not be construed, as a recommendation of any kind as to the advisability of purchasing shares of the common stock.Moreover, because such valuation is determined in accordance with applicable regulatory guidelines and is necessarily based upon estimates and projections of a number of matters, all of which are subject to change from time to time, no assurance can be given that persons who purchase shares of common stock in the conversion will thereafter be able to buy or sell such shares at prices related to the foregoing valuation of the estimated pro forma market value thereof.The appraisal reflects only a valuation range as of this date for the pro forma market value of First Northwest Bancorp immediately upon issuance of the stock and does not take into account any trading activity with respect to the purchase and sale of common stock in the secondary market on the date of issuance of such securities or at anytime thereafter following the completion of the public stock offering. Board of Directors November 9, 2012 Page 5 The valuation prepared by RP Financial in accordance with applicable regulatory guidelines was based on the consolidated financial condition and operations of First Northwest Bancorp as of or for the periods ended September 30, 2012, the date of the financial data included in the prospectus. RP Financial is not a seller of securities within the meaning of any federal and state securities laws and any report prepared by RP Financial shall not be used as an offer or solicitation with respect to the purchase or sale of any securities.RP Financial maintains a policy which prohibits RP Financial, its principals or employees from purchasing stock of its financial institution clients. The valuation will be updated as provided for in the conversion regulations and guidelines.These updates will consider, among other things, any developments or changes in the financial performance and condition of First Northwest Bancorp, management policies, and current conditions in the equity markets for thrift stocks, both existing issues and new issues.These updates may also consider changes in other external factors which impact value including, but not limited to:various changes in the federal and state legislative and regulatory environments for financial institutions, the stock market and the market for thrift stocks, and interest rates.Should any such new developments or changes be material, in our opinion, to the valuation of the shares, appropriate adjustments to the estimated pro forma market value will be made.The reasons for any such adjustments will be explained in the update at the date of the release of the update.The valuation will also be updated at the completion of First Northwest Bancorp’s stock offering. Respectfully submitted, RP® FINANCIAL, LC. /s/ William E. Pommerening William E. Pommerening Managing Director /s/ James J. Oren James J. Oren Director RP® Financial, LC. TABLE OF CONTENTS First Federal Savings and Loan Association of Port Angeles Port Angeles, Washington PAGE DESCRIPTION NUMBER CHAPTER ONE OVERVIEW AND FINANCIAL ANALYSIS Introduction I.1 Plan of Conversion I.2 Establishment of a Charitable Foundation I.2 Strategic Overview I.3 Balance Sheet Trends I.6 Income and Expense Trends I.9 Interest Rate Risk Management I.13 Lending Activities and Strategy I.15 Asset Quality I.20 Funding Composition and Strategy I.21 Subsidiaries I.22 Legal Proceedings I.22 CHAPTER TWO MARKET AREA ANALYSIS Introduction II.1 National Economic Factors II.3 Interest Rate Environment II.5 Market Area Demographics II.5 Local Economy II.8 Employment Sectors II.10 Unemployment Trends II.11 Real Estate Trends II.11 Market Area Deposit Characteristics II.12 Market Area Deposit Competition II.14 CHAPTER THREE PEER GROUP ANALYSIS Peer Group Selection III.1 Financial Condition III.7 Income and Expense Components III.10 Loan Composition III.13 Credit Risk III.15 Interest Rate Risk III.16 Summary III.17 RP® Financial, LC. TABLE OF CONTENTS First Federal Savings and Loan Association of Port Angeles Port Angeles, Washington (continued) PAGE DESCRIPTION NUMBER CHAPTER FOUR VALUATION ANALYSIS Introduction IV.1 Appraisal Guidelines IV.1 RP Financial Approach to the Valuation IV.1 Valuation Analysis IV.2 1.Financial Condition IV.3 2.Profitability, Growth and Viability of Earnings IV.4 3.Asset Growth IV.6 4.Primary Market Area IV.6 5.Dividends IV.7 6.Liquidity of the Shares IV.8 7.Marketing of the Issue IV.8 A. The Public Market IV.9 B. The New Issue Market IV.14 C. The Acquisition Market IV.17 8.Management IV.17 9.Effect of Government Regulation and Regulatory Reform IV.18 Summary of Adjustments IV.18 Valuation Approaches IV.18 1.Price-to-Earnings (“P/E”) IV.20 2.Price-to-Book (“P/B”) IV.21 3.Price-to-Assets (“P/A”) IV.21 Comparison to Recent Offerings IV.23 Valuation Conclusion IV.23 RP® Financial, LC. LIST OF TABLES First Federal Savings and Loan Association of Port Angeles Port Angeles, Washington TABLE NUMBER DESCRIPTION PAGE Historical Balance Sheet Data I.5 Historical Income Statements I.10 Summary Demographic/Economic Information II.6 Primary Market Area Employment Sectors II.10 Market Area Unemployment Trends II.11 Deposit Summary II.13 Market Area Counties Deposit Competitors II.15 Peer Group of Publicly-Traded Thrifts III.3 Balance Sheet Composition and Growth Rates III.8 Inc as a % of Average Assets and Yields, Costs, Spreads III.11 Loan Portfolio Composition and Related Information III.14 Credit Risk Measures and Related Information III.15 Interest Rate Risk Measures and Net Interest Income Volatility III.16 Pricing Characteristics and After-Market Trends IV.15 Market Pricing Comparatives IV.16 Public Market Pricing IV.22 RP® Financial, LC.
